DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS submitted on 11 October 2019 was fully considered, however it appears the Publication Number for citation No. 1 should recite “20140348753” instead of “20144348753” to Tang et al. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua B. Goldberg on 03 January 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A probe for dual-mode bioimaging, comprising a compound having a backbone structural formula  

    PNG
    media_image1.png
    718
    660
    media_image1.png
    Greyscale

wherein 1

    PNG
    media_image2.png
    714
    793
    media_image2.png
    Greyscale

and R2 is H, R3 is 
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,


R8 is H, 14 is independently selected from the group consisting of H, heteroatom, alkyl, unsaturated alkyl, heteroalkyl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl. 
	Claim 2. (Canceled) 
	Claim 3. (Currently Amended) The probe for dual-mode bioimaging according to claim [[2]] 1, wherein the compound is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Regarding claim 4, please remove all text and images following “structural formula of:” up to “and identifying a target” and add the compound from claim 6 as seen below. 
Claim 4. (Currently Amended) A method of cellular imaging, comprising:
contacting a target cell with a compound having a backbone structural formula 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

and identifying a target of interest in the target cell using an imaging method comprising at least one of fluorescence microscopy and Raman microscopy. 


Claim 6. (Canceled)
Regarding claim 15, please remove all text and images after “structural formula:” add the compound from claim 16 as seen below.
Claim 15. (Currently Amended) A probe for dual-mode bioimaging, comprising a compound having the following structural formula: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claim 16. (Canceled)
Claim 18. (Canceled)

REASONS FOR ALLOWANCE
Claims 1, 3-4, 7-15, 17, and 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant Application is International Publication WO 2013/029340 to Tang et al. (herein Tang) as cited on the 11 October 2019 IDS.
Tang teaches bioprobes comprising organic fluorescent compounds with practical applications for bioimaging (see Abstract) wherein said bioprobes comprises the backbone structure:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
3, NH2, COOH, NCS, SH, alkyne, N-Hydroxysuccinimide ester, a maleimide, a hydrazide, a nitrone group, -CHO, -OH, a halide, and a charged ionic group; and wherein one or more
peptides is conjugated to R(X) (see [0014]) wherein the bioprobes is part of a method of cellular imaging comprising contacting said bioprobes with target cells (see [0140]). 
	Tang fails to teach nor fairly suggest a probe with the structural formula as taught in instant independent claims 1, 4, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHRYN ELIZABETH LIMBAUGH/               Examiner, Art Unit 1797                                                                                                                                                                                         
/JENNIFER WECKER/               Primary Examiner, Art Unit 1797